                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

APPLIED UNDERWRITERS, INC., a
Nebraska Corporation; and APPLIED
RISK SERVICES, INC.,                                         8:15CV90

                   Plaintiffs,
                                                              ORDER
      vs.

TOP'S PERSONNEL, INC., A New
Jersey Corporation;

                   Defendant.


      After conferring with counsel, (Filing No. 240, audio file),


      IT IS ORDERED:


      1)     On or before June 27, 2019, the parties shall advise the court as to
whether the parties will be ready, willing, and able to engage in informed
settlement discussions for final resolution of this case on July 10, 2019.


      2)     Regarding the parties’ respective discovery disputes,


      a.     On or before July 19, 2019, the parties shall file their respective
             motions to compel discovery and associated evidence and briefs,
             and
             i.    To the extent choice of law issues may inform the court as to
                   whether the requested information is relevant, the parties shall
                   address those issues.

             ii.   The parties’ briefing shall also address the issue of whether,
                   considering the ongoing administrative and/or court litigation
           pending in New Jersey, this court should stay this litigation
           and await a New Jersey decision on whether the insurance
           plan(s) at issue violate New Jersey law.


b.   Responses shall be filed on or before August 2, 2019.


c.   No reply shall be filed absent leave of the court for good cause
     shown.


June 21, 2019.
                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge




                                2
